Citation Nr: 0910979	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
condition.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran had active service from January 1964 to April 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In September 2008 the Board remanded the case for a hearing 
to be scheduled in accordance with the Veteran's request.

A hearing before a Veteran's Law Judge sitting at the RO was 
scheduled for February 2009.  The Veteran did not appear at 
the hearing.

The Board notes that additional evidence in the form of VA 
outpatient treatment records was received after the Statement 
of the Case (SOC) of April 2005 was issued.  Evidence 
regarding the issues of entitlement to service connection for 
a skin disability, bilateral ankle condition and hypertension 
were contained within those records.  The evidence regarding 
hypertension was in essence duplicative of the evidence 
already of record, which showed a diagnosis of hypertension 
and an alleged onset of hypertension in 1964.  As the 
evidence is redundant to evidence of record at the time of 
the SOC, the Board may proceed with adjudicating that issue 
despite the lack of a waiver of initial consideration by the 
AOJ form the Veteran, because no prejudice results.  However, 
the evidence regarding the issues of entitlement to service 
connection for a skin condition and bilateral ankle 
disability is not duplicative of evidence already of record.  
Therefore, those issues will be addressed in the REMAND 
portion of the decision below.

As indicated above, the skin and ankle claims are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating 
current PTSD.

2.  Hypertension was not demonstrated in service or for many 
years following separation from service; no competent 
evidence relates the Veteran's currently diagnosed 
hypertension to active service.

3.  Tinnitus was not demonstrated during service or for over 
four decades thereafter, and no competent evidence relates 
tinnitus to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In a VCAA letter of December 2003 
the appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  The notice predated 
the rating decision.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided until March 
2006.  Moreover, such timing deficiency was not cured, as no 
readjudication followed the March 2006 letter.   However, the 
untimely notice did not create any unfair prejudice because 
the preponderance of the evidence is against the claims for 
service connection.  Indeed, for this reason, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes providing an examination 
when necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination for his 
claim of entitlement to service connection for hypertension 
and PTSD because the evidence of record is adequate to 
address the appeal.  Under the facts of this case, the Board 
has no duty to provide a VA examination or obtain a medical 
opinion.  Specifically, there is no competent evidence of an 
injury or disease in service or any competent evidence 
otherwise  suggesting that hypertension or PTSD may be 
related to service.  In fact, as to the PTSD issue, there is 
no evidence of a current diagnosis or of any treatment for 
any psychiatric complaints.  The Board has carefully 
considered the Court's language in McLendon that the 
threshold for showing this association is low.  However, 
there is a threshold.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In this case, 
service medical records, outpatient treatment records and 
private medical treatment records have been obtained.  A VA 
examination and opinion regarding the issue of entitlement to 
service connection for tinnitus were obtained.  The Veteran 
was scheduled for a Board hearing and he did not appear.  For 
these reasons, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Generally, to establish service connection, a claimant must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005), citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

Service connection may be presumed, for certain chronic 
diseases, such as hypertension and tinnitus, which are 
manifested to a compensable degree (10 percent for arthritis) 
within a prescribed period after discharge from service (one 
year for arthritis), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

PTSD

The Veteran contends that he has PTSD as a result of his 
experiences in Vietnam.  In a PTSD questionnaire of February 
2004 he stated that he witnessed multiple deaths, both 
civilian and military, while serving in Vietnam and this has 
caused his PTSD.  He also indicated that he transported the 
dead and wounded during evacuations, and also noted sniper 
fire, landmines, and trip wire as other stressors.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen, supra.  The sufficiency 
of a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.

As with any other disability claimed to be related to 
service, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer, supra; Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").

In this matter, the competent evidence does not demonstrate a 
diagnosis of PTSD.  Review of the Veteran's service treatment 
records does not reveal any complaints of psychiatric 
problems.  The Veteran was not treated for, or diagnosed with 
any psychiatric problem while he was in service.  The report 
of the Veteran's August 1969 separation examination indicates 
that he was psychiatrically normal. He also denied 
psychiatric complaints in in-service reports of medical 
history.  Moreover, the post-service evidence of record does 
not include any diagnosis of PTSD or treatment for 
manifestations of a psychiatric disability in general.  The 
Board accordingly finds that the competent medical evidence 
fails to demonstrate current disability with respect to the 
PTSD claim.  

The Board is cognizant of the Veteran's own statements to the 
effect that he experiences PTSD that is due to in-service 
occurrences.  Moreover, the Board notes that a lay person is 
competent to describe what they observe.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Indeed, the Veteran is competent to 
report symptoms of nightmares, flashbacks, depression and 
guilt.  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The evidence does not indicate that the Veteran possesses 
medical expertise.  Moreover, PTSD is a complex medical 
condition which requires expertise knowledge to establish a 
diagnosis.  Therefore, the Board finds that the Veteran is 
not competent to render an opinion regarding diagnosis or 
causation of PTSD.  

Based on the foregoing, the Board concludes that the evidence 
presented for and against the claim for PTSD is not in 
approximate balance such that a grant of the requested 
benefit is required by 38 U.S.C.A. § 5107(b).  The claim is 
therefore denied.

Hypertension

The Veteran is claiming service connection for hypertension.  
Specifically, he alleges that he was diagnosed with 
hypertension in 1964 while still in service.  

At the outset, the Board notes that VA outpatient treatment 
records show a diagnosis of and treatment for hypertension.  
Therefore, the Board finds that there is a current diagnosis 
of hypertension.  A current disability being established, the 
remaining question to be addressed is whether the disability 
is due to service.  After a careful review of the evidence of 
record the Board finds that service connection for 
hypertension is not warranted.  

Service treatment records are completely silent for any 
findings of or treatment for hypertension.  An examination of 
April 1969 done for purposes of extension of service shows 
the Veteran's heart and vascular system were noted to be 
normal.  His blood pressure was recorded at 132/78.  A 
Separation physical of April 1969 similarly noted the 
Veteran's heart and vascular system as normal.  His blood 
pressure was recorded as 118/72.

Following separation from active service, the record first 
documents a diagnosis of hypertension in 1999, thirty years 
after discharge from service.  The Board notes that evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that VA outpatient treatment records 
note a diagnosis of hypertension with an onset date of 1964.  
However, the noted time of onset is based on history provided 
by the Veteran and is unsupported by the evidence of record.  
Indeed, the Veteran is not competent to report a diagnosis of 
hypertension since the symptoms are not observable to the lay 
person.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   

Similarly, he is not competent to report continuity of 
symptomatology for hypertension since, as noted above, the 
symptoms are not observable to the lay person.  Moreover, the 
Veteran's reported history of high blood pressure from 
approximately 1964 is not found to be credible because in-
service examinations dated in 1968 and 1969 show normal blood 
pressure readings.  Therefore, the Board finds that a grant 
of service connection on a presumptive basis or on the basis 
of continuity of symptomatology is not warranted.  

Furthermore, no competent evidence causally relates the 
currently diagnosed hypertension to active service.  The 
Veteran himself believes that his current hypertension is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Jandreau, supra.

Finally the Board notes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6) (2008).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.

The National Personnel Records Center certified that the 
Veteran served in the Republic of Vietnam form March 1966 to 
March 1967.  As such, it is presumed that he was indeed 
exposed to an herbicide agent during active service. See 38 
C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative evidence 
does not exist to rebut that presumption.

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

Therefore, because hypertension is not among the disorders 
listed under 38 C.F.R. § 3.309(e), an award of presumptive 
service connection based on herbicide exposure is not 
warranted.  Moreover, as explained above, because 
hypertension was not manifest in the first post-service year, 
there is no basis for a grant of service connection based on 
the presumption for chronic diseases.

In sum, there is no support for a grant of service connection 
for hypertension.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert , supra.

Tinnitus

The Veteran is claiming entitlement to service connection for 
tinnitus.  

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to tinnitus.  The 
Board, however, acknowledges that noise exposure in service 
has been conceded.  Indeed, service connection for hearing 
loss disability has been granted on the basis of noise 
exposure in service.  Nevertheless, a grant of service 
connection is not appropriate, because there is no showing 
that such noise exposure resulted in the Veteran's currently 
reported tinnitus.

Following service, at VA examination of March 2004, the 
Veteran reported an onset of tinnitus 17-20 years before.  As 
the Veteran is competent to report symptoms of tinnitus, see 
Layno, supra, and Jandreau, supra, the Board accepts the 
Veteran's report of onset 17-20 prior, or approximately 
between 1984-1987.  This is two decades after discharge from 
service.  

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, supra.  Therefore, in absence of 
demonstration of continuity of symptomatology, the initial 
treatment seen 20 years following military discharge is too 
remote from service to be reasonably related to service.

Next, the Board finds that there is no medical nexus between 
the currently-reported tinnitus.  Specifically, no competent 
opinion causally relates the tinnitus to active service.  In 
fact, the March 2004 VA examination report states that the 
Veteran's "tinnitus COULD NOT have been caused by his 
reported military noise exposure."

In providing this opinion, the examiner was aware of the 
Veteran's reported history of noise exposure during service 
and the Veteran's reports of onset of tinnitus.  While the 
claim folder was not available to the examiner at the time of 
the examination, the Board finds that the opinion is reliable 
as it is based on the reported noise exposure and the 
Veteran's own assertions of onset of tinnitus which, as noted 
above are competent evidence.  For these reasons, the opinion 
is found to be highly probative.  Moreover, no other 
competent evidence of record refutes that opinion.

In sum, the Board concedes that the Veteran was exposed to 
noise during active service. However, because of the 
prolonged period without medical complaint of tinnitus, the 
amount of time that elapsed since military service, and the 
absence of competent medical evidence relating his current 
tinnitus complaints to active duty, the evidence does not 
support a grant of service connection for tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Service connection for tinnitus is denied.


REMAND

The Board notes that additional VA outpatient treatment 
records were associated with the claim file after the 
issuance of the SOC.  These records were printed in May 2005 
and the SOC was issued in April 2005.  The treatment records 
contain evidence regarding the issues of entitlement to 
service connection for a skin disability and a bilateral 
ankle condition.  There is no indication in the record that 
the veteran waived initial consideration of this evidence by 
the AOJ.  An SSOC must be issued which takes into 
consideration the evidence submitted after April 2005.  See 
38 C.F.R. §§ 19.31, 19.37 (2008).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the veteran a 
supplemental statement of the case 
regarding the issues of entitlement to 
service connection for a skin 
disability and a bilateral ankle 
condition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


